Opinion filed November 16,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00205-CV
                                                    __________
 
                                      
DUSTIN WILLIAMS, Appellant   
                                                           
V.
                WELLS
FARGO BANK, N.A., AS TRUSTEE FOR SOUNDVIEW 
            HOME LOAN
TRUST 2007-OPT1, ASSET-BACKED CERTIFICATES, 
                                    
SERIES 2007-OPT1, Appellee

 
                              On
Appeal from the County Court at Law No. 4
                                                        Williamson
County, Texas
                                               Trial
Court Cause No. 12-0624-CC4
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Dustin
Williams is the appellant in this appeal.  He has filed an unopposed motion to dismiss
the appeal pursuant to Tex. R. App. P. 42.1(a)(1). 
In the motion, appellant states that the parties have “settled this matter” and
that he “does not wish to pursue his appeal.”  Therefore, in accordance with
appellant’s request, we dismiss the appeal. 
The
motion to dismiss is granted, and the appeal is dismissed. 
 
November 16,
2012                                                    PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Hill.[1]




[1]John G. Hill, Former Chief Justice, Court of Appeals,
2nd District of Texas at Fort Worth, sitting by assignment.